NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted January 18, 2022 *
                                Decided January 24, 2022

                                         Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge

Nos. 21-1529, 21-1530

MICHAEL O’GRADY                                   Appeals from the United States District Court
    Plaintiff-Appellant,                          for the Western District of Wisconsin.

      v.                                          Nos. 18-cv-368-jdp, 18-cv-582-jdp,
                                                  19-cv-515-jdp, 19-cv-518-jdp

CITY OF PORTAGE, et al.,                          James D. Peterson,
      Defendants-Appellees.                       Chief Judge.


                                       ORDER

       Michael O’Grady, who brought a sprawling civil-rights lawsuit against the City
of Portage, Wisconsin, among other defendants, appeals from the denial of two motions
to reconsider. We affirm.

      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 21-1529, 21-1530                                                              Page 2



       This is O’Grady’s second appeal arising out of claims that he brought against
multiple defendants connected to events at the high school in Portage, Wisconsin, that
his daughters attended. See O’Grady v. Garrigan, 2021 WL 462256 (7th Cir. Oct. 7, 2021)
(affirming summary judgment for defendants on claims that car search and encounter
with school dean violated O’Grady’s constitutional rights). In this case, O’Grady
asserted that local law enforcement and the school district violated his constitutional
rights when they organized and executed a canine drug search at the high school,
where one of his daughters had parked his car without a visible permit. He asserted,
among other claims, that he was seized unlawfully, that his car was searched without
reasonable suspicion or probable cause, and that the defendants interfered with his
parental rights by seizing his children and targeting them to be searched. He also
argued that various local government officials retaliated against him for filing cases
over the drug search. The district judge severed his federal claims into four separate
suits and remanded his state constitutional claims.

        The judge ultimately entered summary judgment for the defendants in all four
suits. He found that O’Grady presented no evidence of any constitutional violations
regarding the search of his car. As the judge explained, the evidence was undisputed
that the law-enforcement defendants had probable cause to search the car based on a
canine’s alert, that both O’Grady and his daughter had consented to the search, and that
his children were not treated differently from other students at the school. The judge
also concluded that, absent any constitutional violations, O’Grady could not establish
any claims under Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978), against the school
district and the local government entities. Finally, regarding the retaliation claims, the
judge found that O’Grady failed to introduce evidence showing that any defendant
took actions against him based on his protected conduct and, further, he was precluded
from raising these claims because the Wisconsin courts already had ruled in prior cases
that his harassing behavior towards local government officials was unprotected by the
First Amendment.

       O’Grady then filed eight post-judgment motions in the four cases. In these
motions, he asserted violations of Rules 52(a) and 60 of the Federal Rules of Civil
Procedure, argued that the district court did not adequately address his arguments or
his evidence, and complained that the court wrongly granted summary judgment to
defendants without allowing him to conduct additional discovery.
Nos. 21-1529, 21-1530                                                               Page 3

        In a single order, the judge denied the motions, concluding that O’Grady was not
entitled to relief under any of the motions, whether construed under Rule 59(e) or Rule
60(b). The judge explained that O’Grady raised the same arguments and evidence that
had been rejected at summary judgment, emphasizing that the undisputed evidence did
not support a conclusion that any defendant violated any of O’Grady’s constitutional
rights. And to the extent that O’Grady sought additional discovery, he had not
explained why he was unable to collect the evidence while discovery was ongoing or
how additional discovery would have changed the outcome of any of his cases.

       O’Grady then filed two motions for reconsideration, essentially seeking more
detailed reasons for the court’s ruling. The judge promptly issued an order denying
both motions “for reasons explained in previous orders.”

      O’Grady then appealed. After jurisdictional briefing, we determined that his
appeal was timely only for the district court’s most recent order denying the motions to
reconsider. See FED. R. APP. P. 4(a)(1)(A) (requiring that notice of appeal be filed within
30 days after entry of judgment or order appealed from).

       As for the merits, O’Grady argues that the judge erred by failing in his order to
substantiate his denial of his motions for reconsideration. The judge’s cursory
disposition, O’Grady says, violated Circuit Rule 50, which requires a district court to
supply reasons whenever it resolves a claim or counterclaim on the merits or enters an
interlocutory order that may be appealed.

       Circuit Rule 50 does not apply to O’Grady’s requests to reconsider the denial of
his post-judgment motions. See Stoller v. Pure Fishing Inc., 528 F.3d 478, 480 (7th Cir.
2008). As we noted in Stoller regarding an initial motion under Rule 60(b), once a court
has set forth its reasons for the judgment, it “may be enough for a district court to signal
its conclusion that no change is required with a very brief statement.” Id. That reasoning
applies a fortiori to a denial of a motion to reconsider a denial of such a post-judgment
motion. Having already explained its reasons, the court needn’t do so again. O’Grady’s
motions to reconsider rehashed arguments that had been raised and rejected in his post-
judgment motions. In denying those motions, the judge gave sufficient insight into his
thinking and reasoning. Remanding the case for additional explanation would be a
“pointless gesture.” Id.

                                                                             AFFIRMED